El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Ramón Hernández Laureano fué condenado por la Corte de Distrito de San Juan como autor de un delito de violación a veinte años de presidio.'
Apeló para ante este tribunal, quedando radicados los autos en la secretaría del mismo en noviembre 4,1938. Trans-currió el término reglamentario y no presentó alegato. En enero 31, 1939, se señaló la vista del recurso para marzo 6 siguiente. Llamado en ese día, faltó en comparecer y pre-sente el fiscal informó sobre la moción que radicara con tres, •días de antelación y que dice:
“1. — Que este Hon. Tribunal ha señalado el día 6 del corriente mes de marzo para una vista sobre si procede o no la desestimación ■del recurso de apelación interpuesto por el apelante.
*496“2. — Quo con posterioridad a haberse hecho dicho señalamiento por este Tribunal, el acusado y apelante radicó ante el mismo una petición de habeas corpus alegando que se encontraba encarcelado ilegalmente por los fundamentos aducidos en la petición radicada.
“3. — Que visto el recurso de habeas corpus antes mencionad© con fecha 20 del próximo pasado mes de febrero, el mismo fué de-clarado con lugar por este Hon. Tribunal, ordenándose la libertad inmediata del acusado, orden que fué cumplida acto seguido por-el Alcaide ele la Cárcel de Distrito de San Juan, bajo cuya cus-todia se encontraba el acusado.
“4. — Que en estas condiciones, no existe ya causa pendiente alguna contra el acusado en este caso que pueda considerar este Hon. Tribunal, por lo que a juicio del Fiscal que suscribe procede-que se deje sin efecto el señalamiento para vista de la desestimación del recurso, así como dicha desestimación, y se ordene por este Hon. Tribunal el sobreseimiento y archivo definitivo de este caso, y así respetuosamente lo solicitamos.’'
Al dar cuenta, el secretario se refirió al hecho de nc haberse notificado el escrito de apelación al fiscal. Examina-dos los autos se encuentra en efecto que habiéndose enviado la notificación de dicho escrito por correo, no quedó la ley cumplida, mas como el fiscal la acepta desde el momento que comparece en el recurso y pide su sobreseimiento, creemos que tenemos jurisdicción a los fines de adoptar la medida que fuere pertinente.
Lo que • se señaló para marzo 6 no fué la desestimación del recurso, sino la vista del mismo en su fondo. 'Claro es que en la vista, si existen motivos que lo justifiquen, puede pedirse la desestimación, y decretarse, pero lo cierto es que tal desestimación no fué jamás solicitada en este caso.
¿Procede el sobreseimiento? No procede, a nuestro jui-cio. Lo que está en orden es la revocación de la sentencia apelada por haberse dictado sin jurisdicción, según se deci-dió en el hábeas corpus a que se refiere el fiscal — Ex parte Ramón G. Hernández Laureano, ante, pág. 416,—devolviéndose la causa a la corte de distrito de su origen para ulteriores procedimientos de acuerdo con la ley. ;